 



Exhibit 10.1
EXECUTION COPY
[COOPER]
FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT
     THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”),
dated as of September 14, 2007, is entered into among COOPER TIRE & RUBBER
COMPANY (the “Originator”) and COOPER RECEIVABLES LLC (the “Company”).
RECITALS
     1. The parties hereto are parties to the Purchase and Sale Agreement, dated
as of August 30, 2006 (as amended, amended and restated, supplemented or
otherwise modified through the date hereof, the “Agreement”); and
     2. The parties hereto desire to amend the Agreement as hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement.
     SECTION 2. Amendments to the Agreement.
     2.1 The “Definitions” paragraph of the Agreement is hereby amended and
restated in its entirety as follows:
     Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Exhibit I to the Amended and Restated
Receivables Purchase Agreement, dated as of September 14, 2007 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”), among the Company, as Seller, Cooper Tire &
Rubber Company (individually, “Cooper”), as initial Servicer (in such capacity,
the “Servicer”), the various Purchasers and Purchaser Agents from time to time
party thereto, the various financial institutions from time to time party
thereto as LC Participants and PNC Bank, National Association, as Administrator
and as LC Bank. All references herein to months are to calendar months unless
otherwise expressly indicated.
     2.2 Section 3.2 of the Agreement is hereby amended and restated in its
entirety as follows:
     SECTION 3.2 Subsequent Purchase Price Payments. On each Payment Date
subsequent to the Closing Date, on the terms and subject to the conditions set
forth in this Agreement, the Company shall pay to each Originator the

 



--------------------------------------------------------------------------------



 



Purchase Price for the Receivables generated by such Originator on such Payment
Date:
(i) First, in cash to the extent the Company has cash available therefor (and
such payment is not prohibited under the Receivables Purchase Agreement) and/or,
if requested by such Originator, in consideration for causing the LC Bank to
issue one or more Letters of Credit on the terms and subject to the conditions
of this Article III and the Receivables Purchase Agreement; and
(ii) Second, to the extent any portion of the Purchase Price remains unpaid, the
principal amount outstanding under the applicable Company Note shall be
automatically increased by an amount equal to such remaining Purchase Price.
     The Servicer shall make all appropriate record keeping entries with respect
to each of the Company Notes to reflect the foregoing payments and reductions
made pursuant to Sections 3.3 and 3.5, and the Servicer’s books and records
shall constitute rebuttable presumptive evidence of the principal amount of, and
accrued interest on, each of the Company Notes at any time. Each Originator
hereby irrevocably authorizes the Servicer to mark the Company Notes “CANCELED”
and to return such Company Notes to the Company upon the final payment thereof
after the occurrence of the Purchase and Sale Termination Date.
     In the event such Originator requests that any purchases be paid for by
issuance of a Letter of Credit, such Originator shall on a timely basis provide
the Company with such information as is necessary for the Company to obtain such
Letter of Credit from the LC Bank. Such Originator shall have no reimbursement
or recourse obligations in respect of any Letter of Credit.
     2.3 The Agreement is hereby amended by inserting in the appropriate
numerical order the following new Section 3.5:
     (a) Upon the request of the Servicer (acting as agent for each Originator
as described in subsection (b) below), and on the terms and conditions for
issuing Letters of Credit under the Receivables Purchase Agreement (including
any limitations therein on the amount of any such issuance), the Company agrees
to cause the LC Bank to issue, on the Purchase Dates specified by the Servicer
(on behalf of such Originator), Letters of Credit in favor of the beneficiaries
specified by the Servicer (on behalf of such Originator). The aggregate stated
amount of the Letters of Credit being issued on any Purchase Date on behalf of
such Originator shall constitute a credit against the aggregate Purchase Price
payable by the Company to such Originator on such Purchase Date pursuant to
Section 3.2. To the extent that the aggregate stated amount of the Letters of
Credit being issued on any Payment Date exceeds the aggregate Purchase Price
payable by the Company to such Originator on such Payment Date, such excess
shall be deemed to be a reduction in the outstanding principal balance of (and,
to the extent necessary, the accrued but unpaid interest on) the

-2-



--------------------------------------------------------------------------------



 



Company Note payable to such Originator. The aggregate stated amount of Letters
of Credit to be issued on any Payment Date shall not exceed the sum of the
aggregate Purchase Price payable on such Payment Date to such Originator plus
the aggregate outstanding principal balance of and accrued but unpaid interest
on the Company Note payable to such Originator on such Payment Date. In the
event that any such Letter of Credit issued pursuant to this Section 3.5
(i) expires or is cancelled or otherwise terminated with all or any portion of
its stated amount undrawn, (ii) has its stated amount decreased (for a reason
other than a drawing having been made thereunder) or (iii) the Company’s
Reimbursement Obligation in respect thereof is reduced for any reason other than
by virtue of a payment made in respect of a drawing thereunder, then an amount
equal to such undrawn amount or such reduction, as the case may be, shall either
be paid in cash to such Originator on the next Payment Date or, if the Company
does not then have cash available therefor, shall be deemed to be added to the
outstanding principal amount of the Company Note issued to such Originator.
Under no circumstances shall Cooper or any Originator have any reimbursement or
recourse obligations in respect of any Letter of Credit.
     (b) Each Originator appoints the Servicer as its agent (on which
appointment the Company, the Sub-Servicers, the Purchaser Agents, the
Administrator, the LC Bank, the LC Participants and the Purchasers may rely
until such Originator provides contrary written notice to all of such Persons)
to act on such Originator’s behalf to take all actions and to make all decisions
in respect of the issuance, amendment and administration of the Letters of
Credit, including requests for the issuance and extension of Letters of Credit
and the allocation of the stated amounts of Letters of Credit against Purchase
Price owed to particular Originators and against Company Notes issued to
particular Originators. In the event that the Servicer requests a Letter of
Credit hereunder, the Servicer shall on a timely basis provide the Company with
such information as is necessary for the Company to obtain such Letter of Credit
from the LC Bank, and shall notify the relevant Originators, the Company and the
Administrator of the allocations described in the preceding sentence. Such
allocations shall be binding on the Company and each Originator.
     (c) Each Originator agrees to be bound by the terms of each Letter of
Credit Application referenced in the Receivables Purchase Agreement and by the
LC Bank’s interpretations of any Letter of Credit issued for the Company and by
the LC Bank’s written regulations and customary practices relating to letters of
credit.
     2.4 Schedule I to the Agreement is hereby amended and restated in its
entirety as Schedule I attached hereto.
     2.5 Schedule II to the Agreement is hereby amended and restated in its
entirety as Schedule II attached hereto.
     2.6 Schedule III to the Agreement is hereby amended and restated in its
entirety as Schedule III attached hereto.

-3-



--------------------------------------------------------------------------------



 



     2.7 Schedule IV to the Agreement is hereby amended and restated in its
entirety as Schedule IV attached hereto.
     SECTION 3. Representations and Warranties. Each of the Originator and the
Company hereby represents and warrants that:
     (a) Representations and Warranties. Each representation and warranty made
by it in the Agreement is true and correct as of the date hereof.
     (b) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its organizational
powers and have been duly authorized by all necessary organizational action on
its part. This Amendment and the Agreement, as amended hereby, are such Person’s
valid and legally binding obligations, enforceable in accordance with its terms.
     (c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Purchase and Sale
Termination Event or Unmatured Purchase and Sale Termination Event exists or
shall exist.
     (d) Fair Market Value. The Purchase Price for the Receivables sold pursuant
to the Agreement reflects the fair market value of such Receivables.
     SECTION 4. Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or words of similar effect referring to the Agreement shall be deemed to be
references to the Agreement as amended by this Amendment. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other than as set forth herein.
     SECTION 5. Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Administrator of each of the following:
          (a) counterparts of this Amendment (whether by facsimile or otherwise)
executed by each of the parties hereto;
          (b) counterparts of that certain Amended and Restated Receivables
Purchase Agreement (whether by facsimile or otherwise) dated as of the date
hereof, executed by each of the parties thereto, and evidence of satisfaction of
each of the “Conditions Precedent to Effectiveness of Amendment and Restatement
of Original Agreement” referred to therein; and
          (c) such other documents, instruments and opinions as the
Administrator may reasonably request.
     SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed

-4-



--------------------------------------------------------------------------------



 



shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument.
     SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York.
     SECTION 8. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[Signatures begin on next page]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            COOPER RECEIVABLES LLC
      By:  /s/ Charles F. Nagy       Name:  Charles F. Nagy        Title: 
Assistant Treasurer        By:  /s/ Stephen O. Schroeder       Name:  Stephen O.
Schroeder        Title:  President and Treasurer        COOPER TIRE & RUBBER
COMPANY, as an Originator
      By:  /s/ Philip G. Weaver       Name:  Philip G. Weaver        Title: 
Vice President & Chief Financial Officer        By:  /s/ Stephen O. Schroeder  
    Name:  Stephen O. Schroeder        Title:  Vice President and Treasurer     

First Amendment to PSA (Cooper)

S-1



--------------------------------------------------------------------------------



 



            Consented and Agreed:

PNC BANK, NATIONAL ASSOCIATION,
as Administrator
      By:   /s/ William P. Falcon       Name:   William P. Falcon       Title:  
Vice President       PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for the Market Street Purchaser
Group
      By:   /s/ William P. Falcon       Name:   William P. Falcon       Title:  
Vice President       MARKET STREET FUNDING LLC,
as a Related Committed Purchaser and as Conduit
Purchaser
      By:   /s/ Doris J. Hearn       Name:   Doris J. Hearn       Title:   Vice
President       PNC BANK, NATIONAL ASSOCIATION,
as LC Bank and LC Participant
      By:   /s/ Joseph G. Moran       Name:   Joseph G. Moran       Title:  
Managing Director    

First Amendment to PSA (Cooper)

S-2



--------------------------------------------------------------------------------



 



Schedule I
LIST OF ORIGINATORS
Cooper Tire & Rubber Company
First Amendment to PSA (Cooper)

I-1



--------------------------------------------------------------------------------



 



Schedule II
STATE OF ORGANIZATION OF EACH ORIGINATOR

      Originator   State of Organization
 
   
Cooper Tire & Rubber Company
  Delaware

First Amendment to PSA (Cooper)

II-1



--------------------------------------------------------------------------------



 



Schedule III
LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

      Originator   Location of Books and Records
 
   
Cooper Tire & Rubber Company
  701 Lima Avenue
Findlay, OH 45840

First Amendment to PSA (Cooper)

III-1



--------------------------------------------------------------------------------



 



Schedule IV
TRADE NAMES

      Legal Name   Trade Names
 
   
Cooper Tire & Rubber Company
  Cooper Tires

First Amendment to PSA (Cooper)

IV-1